ON MOTION FOR REHEARING.
Jenkins, P. J.
In this case the plaintiff sued for damages because the defendant had damaged a building belonging to the plaintiff, which was leased to the defendant under a contract providing that the defendant might, if he found the operation of a motion-picture business in the building unprofitable, convert it, at any time during the lease, into a building suitable for mercantile purposes. The court held that under the contract the defendant acquired the absolute right to convert the property into a building suitable to mercantile purposes, and that whether his motive was merely to render the building unsuitable for a moving-picture theatre, and thus destroy competition, was immaterial, and the court therefore erred in charging the jury that the defendant’s right to convert depended upon whether he acted “in good faith'” in so doing.
By a motion for rehearing it is insisted that the allegations of the petition were to the effect that the defendant proceeded maliciously and wantonly to demolish the building. The petition did charge that the defendant had intentionally, “ wilfully, maliciously, and wantonly wrecked, cut up, demolished, removed, and destroyed a metallic front on said building of the value of at least six hundred dollars; that the destruction of this tin front was without any reason, cause, or excuse except a wanton and wilful wish and desire on the part of the said defendant to injure and damage petitioner.” There was no averment that the acts of the plaintiff in thus removing the front were necessary to or in any way disconnected with the proper conversion of the building into a mercantile building; and the allegations of the original petition, which was a suit to restrain and enjoin the further demolition of the building, were that the defendant was then proceeding to convert the building into a mercantile building. The jury found in favor of'the plaintiff in the sum of $3,000, the amount which the proof in *532tlie" plaintiff’s behalf showed would be necessary to restore the building into a moving-picture house. This court held that the verdict was unauthorized, and that the charge oJE the trial judge was error. There was no adjudication on the question whether the defendant might be liable for any malicious injury done to the property over and beyond that which was necessary in making the conversion into a building other than a moving-picture house, and no such question was raised. Rehearing denied.